Exhibit 10.1
COMMERCIAL PAPER DEALER AGREEMENT
4(2) PROGRAM
between
COMMERCIAL METALS COMPANY, as Issuer
and
BANC OF AMERICA SECURITIES LLC, as Dealer
Concerning Notes to be issued pursuant to an Issuing and Paying Agency Agreement
dated as of November 24, 1998, as amended, between the Issuer and JPMorgan Chase
Bank, N.A., as Issuing and Paying Agent
Dated as of
October 7, 2009

 



--------------------------------------------------------------------------------



 



COMMERCIAL PAPER DEALER AGREEMENT
4(2) Program
     This agreement (“Agreement”) sets forth the understandings between the
Issuer and the Dealer in connection with the issuance and sale by the Issuer of
its short-term promissory notes (the “Notes”) through the Dealer.
     Certain terms used in this Agreement are defined in Section 6 hereof.
     The Addendum to this Agreement, and any Annexes or Exhibits described in
this Agreement or such Addendum, are hereby incorporated into this Agreement and
made fully a part hereof.
Section 1. Offers, Sales and Resales of Notes.
     1.1 While (i) the Issuer has and shall have no obligation to sell the Notes
to the Dealer or to permit the Dealer to arrange any sale of the Notes for the
account of the Issuer, and (ii) the Dealer has and shall have no obligation to
purchase the Notes from the Issuer or to arrange any sale of the Notes for the
account of the Issuer, the parties hereto agree that in any case where the
Dealer purchases Notes from the Issuer, or arranges for the sale of Notes by the
Issuer, such Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer contained
herein or made pursuant hereto and on the terms and conditions and in the manner
provided herein.
     1.2 So long as this Agreement shall remain in effect, and in addition to
the limitations contained in Section 1.7 hereof, the Issuer shall not, without
the consent of the Dealer, offer, solicit or accept offers to purchase, or sell,
any Notes except (a) in transactions with one or more dealers which may from
time to time after the date hereof become dealers with respect to the Notes by
executing with the Issuer one or more agreements which contain provisions
substantially identical to those contained in Section 1 of this Agreement, of
which the Issuer hereby undertakes to provide the Dealer prompt notice or (b) in
transactions with the other dealers listed on the Addendum hereto, which are
executing agreements with the Issuer which contain provisions substantially
identical to Section 1 of this Agreement contemporaneously herewith. In no event
shall the Issuer offer, solicit or accept offers to purchase, or sell, any Notes
directly on its own behalf in transactions with persons other than
broker-dealers as specifically permitted in this Section 1.2.
     1.3 The Notes shall be in a minimum denomination of $250,000 or integral
multiples of $1,000 in excess thereof, will bear such interest rates, if
interest bearing, or will be sold at such discount from their face amounts, as
shall be agreed upon by the Dealer and the Issuer, shall have a maturity not
exceeding 365 days from the date of issuance (exclusive of days of grace) and
shall not contain any provision for extension, renewal or automatic “rollover.”
     1.4 The authentication and issuance of, and payment for, the Notes shall be
effected in accordance with the Issuing and Paying Agency Agreement, and the
Notes shall be either individual physical certificates or book-entry notes
evidenced by a Master Note registered in the name of DTC or its nominee, in the
form or forms annexed to the Issuing and Paying Agency Agreement.

 



--------------------------------------------------------------------------------



 



     1.5 If the Issuer and the Dealer shall agree on the terms of the purchase
of any Note by the Dealer or the sale of any Note arranged by the Dealer
(including, but not limited to, agreement with respect to the date of issue,
purchase price, principal amount, maturity and interest rate (in the case of
interest-bearing Notes) or discount thereof (in the case of Notes issued on a
discount basis), and appropriate compensation for the Dealer’s services
hereunder) pursuant to this Agreement, the Issuer shall cause such Note to be
issued and delivered in accordance with the terms of the Issuing and Paying
Agency Agreement and payment for such Note shall be made by the purchaser
thereof, either directly or through the Dealer, to the Issuing and Paying Agent,
for the account of the Issuer. Except as otherwise agreed, in the event that the
Dealer is acting as an agent and a purchaser shall either fail to accept
delivery of or make payment for a Note on the date fixed for settlement, the
Dealer shall promptly notify the Issuer, and if the Dealer has theretofore paid
the Issuer for the Note, the Issuer will promptly return such funds to the
Dealer against its return of the Note to the Issuer, in the case of a
certificated Note, and upon notice of such failure in the case of a book-entry
Note. If such failure occurred for any reason other than default by the Dealer,
the Issuer shall reimburse the Dealer on an equitable basis for the Dealer’s
loss of the use of such funds for the period such funds were credited to the
Issuer’s account.
     1.6 All offers and sales of the Notes by the Issuer shall be effected
pursuant to the exemption from the registration requirements of the Securities
Act provided by Section 4(2) thereof, which exempts transactions by an issuer
not involving any public offering. The Dealer and the Issuer hereby establish
and agree to observe the following procedures in connection with offers, sales
and subsequent resales or other transfers of the Notes:
     (a) Offers and sales of the Notes shall be made only to: (i) investors
reasonably believed by the Dealer to be Qualified Institutional Buyers (“QIBs”),
Institutional Accredited Investors or Sophisticated Individual Accredited
Investors, and (ii) non-bank fiduciaries or agents that will be purchasing Notes
for one or more accounts, each of which is reasonably believed by the Dealer to
be an Institutional Accredited Investor or Sophisticated Individual Accredited
Investor.
     (b) Resales and other transfers of the Notes by the holders thereof shall
be made only in accordance with the restrictions in the legend described in
clause (e) below.
     (c) No general solicitation or general advertising shall be used in
connection with the offering of the Notes. Without limiting the generality of
the foregoing, without the prior written approval of the Dealer, the Issuer
shall not issue any press release or place or publish any “tombstone” or other
advertisement relating to the Notes.
     (d) No sale of Notes to any one purchaser shall be for less than $250,000
principal or face amount, and no Note shall be issued in a smaller principal or
face amount. If the purchaser is a non-bank fiduciary acting on behalf of
others, each person for whom such purchaser is acting must purchase at least
$250,000 principal or face amount of Notes.

-2-



--------------------------------------------------------------------------------



 



     (e) Offers and sales of the Notes by the Issuer through the Dealer acting
as agent for the Issuer shall be made in accordance with Rule 506 under the
Securities Act, and shall be subject to the restrictions described in the legend
appearing on Exhibit A hereto. A legend substantially to the effect of such
Exhibit A shall appear as part of the Private Placement Memorandum used in
connection with offers and sales of Notes hereunder, as well as on each
individual certificate representing a Note and each Master Note representing
book-entry Notes offered and sold pursuant to this Agreement.
     (f) The Dealer shall furnish or shall have furnished to each purchaser of
Notes for which it has acted as the Dealer a copy of the then-current Private
Placement Memorandum unless such purchaser has previously received a copy of the
Private Placement Memorandum as then in effect. The Private Placement Memorandum
shall expressly state that any person to whom Notes are offered shall have an
opportunity to ask questions of, and receive information from, the Issuer and
the Dealer and shall provide the names, addresses and telephone numbers of the
persons from whom information regarding the Issuer may be obtained.
     (g) The Issuer agrees, for the benefit of the Dealer and each of the
holders and prospective purchasers from time to time of the Notes that, if at
any time the Issuer shall not be subject to Section 13 or 15(d) of the Exchange
Act, the Issuer will furnish, upon request and at its expense, to the Dealer and
to holders and prospective purchasers of Notes information required by
Rule 144A(d)(4)(i) in compliance with Rule 144A(d).
     (h) In the event that any Note offered or to be offered by the Dealer would
be ineligible for resale under Rule 144A, the Issuer shall immediately notify
the Dealer (by telephone, confirmed in writing) of such fact and shall promptly
prepare and deliver to the Dealer an amendment or supplement to the Private
Placement Memorandum describing the Notes that are ineligible, the reason for
such ineligibility and any other relevant information relating thereto.
     (i) The Issuer represents that it is not currently issuing commercial paper
in the United States market in reliance upon the exemption provided by
Section 3(a)(3) of the Securities Act. The Issuer agrees that, if it shall issue
commercial paper after the date hereof in reliance upon such exemption, (a) the
proceeds from the sale of the Notes will be segregated from the proceeds of the
sale of any such commercial paper by being placed in a separate account; (b) the
Issuer will institute appropriate corporate procedures to ensure that the offers
and sales of notes issued by the Issuer pursuant to the Section 3(a)(3)
exemption are not integrated with offerings and sales of Notes hereunder; and
(c) the Issuer will comply with each of the requirements of Section 3(a)(3) of
the Securities Act in selling commercial paper or other short-term debt
securities other than the Notes in the United States.
     1.7 The Issuer hereby represents and warrants to the Dealer, in connection
with offers, sales and resales of Notes, as follows:
     (a) The Issuer hereby confirms to the Dealer that (except as permitted by
Section 1.6(i)) within the preceding six months neither the Issuer nor any
person other

-3-



--------------------------------------------------------------------------------



 



than the Dealer or the other dealers named in the Addendum hereto acting on
behalf of the Issuer has offered or sold any Notes, or any substantially similar
security of the Issuer (including, without limitation, medium-term notes issued
by the Issuer), to, or solicited offers to buy any such security from, any
person other than the Dealer or the other dealers named in the Addendum hereto.
The Issuer also agrees that (except as permitted by Section 1.6(i)), as long as
the Notes are being offered for sale by the Dealer and the other dealers named
in the Addendum hereto as contemplated hereby and until at least six months
after the offer of Notes hereunder has been terminated, neither the Issuer nor
any person other than the Dealer or the other dealers named in the Addendum
hereto (except as contemplated by Section 1.2 hereof) will offer the Notes or
any substantially similar security of the Issuer for sale to, or solicit offers
to buy any such security from, any person other than the Dealer or the other
dealers named in the Addendum hereto, it being understood that such agreement is
made with a view to bringing the offer and sale of the Notes within the
exemption provided by Section 4(2) of the Securities Act and Rule 506 thereunder
and shall survive any termination of this Agreement. The Issuer hereby
represents and warrants that it has not taken or omitted to take, and will not
take or omit to take, any action that would cause the offering and sale of Notes
hereunder to be integrated with any other offering of securities, whether such
offering is made by the Issuer or some other party or parties.
     (b) The Issuer represents and agrees that the proceeds of the sale of the
Notes are not currently contemplated to be used for the purpose of buying,
carrying or trading securities within the meaning of Regulation T and the
interpretations thereunder by the Board of Governors of the Federal Reserve
System. In the event that the Issuer determines to use such proceeds for the
purpose of buying, carrying or trading securities, whether in connection with an
acquisition of another company or otherwise, the Issuer shall give the Dealer at
least five business days’ prior written notice to that effect. The Issuer shall
also give the Dealer prompt notice of the actual date that it commences to
purchase securities with the proceeds of the Notes. Thereafter, in the event
that the Dealer purchases Notes as principal and does not resell such Notes on
the day of such purchase, to the extent necessary to comply with Regulation T
and the interpretations thereunder, the Dealer will sell such Notes either
(i) only to offerees it reasonably believes to be QIBs or to QIBs it reasonably
believes are acting for other QIBs, in each case in accordance with Rule 144A or
(ii) in a manner which would not cause a violation of Regulation T and the
interpretations thereunder.
Section 2. Representations and Warranties of Issuer.
The Issuer represents and warrants that:
     2.1 The Issuer is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation and has
all the requisite power and authority to execute, deliver and perform its
obligations under the Notes, this Agreement and the Issuing and Paying Agency
Agreement.
     2.2 This Agreement and the Issuing and Paying Agency Agreement have been
duly authorized, executed and delivered by the Issuer and constitute legal,
valid and binding

-4-



--------------------------------------------------------------------------------



 



obligations of the Issuer enforceable against the Issuer in accordance with
their terms subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and limitations imposed on rights to indemnity
and contribution imposed by applicable law.
     2.3 The Notes have been duly authorized, and when issued and delivered as
provided in the Issuing and Paying Agency Agreement, will be duly and validly
issued and delivered and will constitute legal, valid and binding obligations of
the Issuer enforceable against the Issuer in accordance with their terms subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).
     2.4 Assuming compliance by the Dealer with the procedures applicable to it
set forth in Section 1 hereof, the offer and sale of the Notes in the manner
contemplated hereby do not require registration of the Notes under the
Securities Act, pursuant to the exemption from registration contained in
Section 4(2) thereof, and no indenture in respect of the Notes is required to be
qualified under the Trust Indenture Act of 1939, as amended.
     2.5 The Notes will rank at least pari passu with all other unsecured and
unsubordinated indebtedness of the Issuer.
     2.6 Assuming compliance by the Dealer with the procedures applicable to it
set forth in Section 1 hereof, no consent or action of, or filing or
registration with, any governmental or public regulatory body or authority,
including the SEC, is required to authorize, or is otherwise required in
connection with the execution, delivery or performance of, this Agreement, the
Notes or the Issuing and Paying Agency Agreement, except as may be required by
the securities or Blue Sky laws of the various states in connection with the
offer and sale of the Notes.
     2.7 Neither the execution and delivery of this Agreement and the Issuing
and Paying Agency Agreement, nor the issuance of the Notes in accordance with
the Issuing and Paying Agency Agreement, nor the fulfillment of or compliance
with the terms and provisions hereof or thereof by the Issuer, will (i) result
in the creation or imposition of any mortgage, lien, charge or encumbrance of
any nature whatsoever upon any of the properties or assets of the Issuer, or
(ii) violate or result in a breach or default under any of the terms of the
Issuer’s charter documents or by-laws, any contract or instrument to which the
Issuer is a party or by which it or its property is bound, or any law or
regulation, or any order, writ, injunction or decree of any court or government
instrumentality, to which the Issuer is subject or by which it or its property
is bound, which breach or default, individually or in the aggregate, could
reasonably be expected to have a material adverse effect on the financial
condition or operations of the Issuer or the ability of the Issuer to perform
its obligations under this Agreement, the Notes or the Issuing and Paying Agency
Agreement.
     2.8 There is no litigation or governmental proceeding pending, or to the
knowledge of the Issuer threatened, against or affecting the Issuer or any of
its subsidiaries which might result in a material adverse change in the
financial condition or operations of the Issuer or the ability of

-5-



--------------------------------------------------------------------------------



 



the Issuer to perform its obligations under this Agreement, the Notes or the
Issuing and Paying Agency Agreement.
     2.9 The Issuer is not an “investment company” or an entity “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
     2.10 Neither the Private Placement Memorandum nor the Company Information
contains any untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading,
provided, that the Issuer makes no representation or warranty as to the Dealer’s
information.
     2.11 Each (a) issuance of Notes by the Issuer hereunder and (b) amendment
or supplement of the Private Placement Memorandum shall be deemed a
representation and warranty by the Issuer to the Dealer, as of the date thereof,
that, both before and after giving effect to such issuance and after giving
effect to such amendment or supplement, (i) the representations and warranties
given by the Issuer set forth above in this Section 2 remain true and correct on
and as of such date as if made on and as of such date, (ii) in the case of an
issuance of Notes, the Notes being issued on such date have been duly and
validly issued and constitute legal, valid and binding obligations of the
Issuer, enforceable against the Issuer in accordance with their terms, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law) and limitations on rights to indemnity and contribution imposed by
applicable law, and (iii) in the case of an issuance of Notes, since the date of
the most recent Private Placement Memorandum, there has been no material adverse
change in the financial condition or operations of the Issuer which has not been
disclosed to the Dealer in writing.
Section 3. Covenants and Agreements of Issuer.
The Issuer covenants and agrees that:
     3.1 The Issuer will give the Dealer prompt notice (but in any event prior
to any subsequent issuance of Notes hereunder) of any amendment to, modification
of, or waiver with respect to, the Notes or the Issuing and Paying Agency
Agreement, including a complete copy of any such amendment, modification or
waiver.
     3.2 The Issuer shall, whenever there shall occur any event that could
reasonably be expected to have a material adverse effect on the financial
condition or results of operations of the Issuer or the ability of the Issuer to
perform its obligations under this Agreement or the Notes, notify the Dealer (by
telephone, confirmed in writing) of such event prior to any subsequent issuance
of Notes hereunder. The Issuer shall, whenever it receives notice of any
downgrading or intended downgrading or any review for potential change in the
rating accorded any of the Issuer’s securities by any nationally recognized
statistical rating organization which has published a rating of the Notes),
promptly, and in any event prior to any subsequent issuance

-6-



--------------------------------------------------------------------------------



 



of Notes hereunder, notify the Dealer (by telephone, confirmed in writing) of
such change, development, or occurrence.
     3.3 The Issuer shall from time to time upon written request from the Dealer
furnish to the Dealer such information as the Dealer may reasonably request,
including, without limitation, any press releases or copies of material provided
by the Issuer to any national securities exchange or rating agency, regarding
(i) the Issuer’s operations and financial condition, (ii) the due authorization
and execution of the Notes, and (iii) the Issuer’s ability to pay the Notes as
they mature.
     3.4 The Issuer will take all such action as the Dealer may reasonably
request to ensure that each offer and each sale of the Notes will comply with
any applicable state Blue Sky laws; provided, however, that the Issuer shall not
be obligated to file any general consent to service of process or to qualify as
a foreign corporation in any jurisdiction in which it is not so qualified or
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject.
     3.5 The Issuer will not be in default of any of its obligations hereunder,
under the Notes or under the Issuing and Paying Agency Agreement, at any time
that any of the Notes are outstanding.
     3.6 The Issuer shall not issue Notes hereunder until the Dealer shall have
received (a) an opinion of counsel to the Issuer, addressed to the Dealer,
satisfactory in form and substance to the Dealer, (b) a copy of the executed
Issuing and Paying Agency Agreement as then in effect, (c) a copy of resolutions
adopted by the Board of Directors of the Issuer, satisfactory in form and
substance to the Dealer and certified by the Secretary or similar officer of the
Issuer, authorizing execution and delivery by the Issuer of this Agreement, the
Issuing and Paying Agency Agreement and the Notes and consummation by the Issuer
of the transactions contemplated hereby and thereby, (d) prior to the issuance
of any Notes represented by a book-entry note registered in the name of DTC or
its nominee, a copy of the executed Letter of Representations among the Issuer,
the Issuing and Paying Agent and DTC and (e) such other certificates, opinions,
letters and documents as the Dealer shall have reasonably requested.
     3.6 The Issuer shall reimburse the Dealer for all of the Dealer’s
reasonable out-of-pocket expenses related to this Agreement, including expenses
incurred in connection with its preparation and negotiation, and the
transactions contemplated hereby (including, but not limited to, the printing
and distribution of the Private Placement Memorandum), and, if applicable, for
the reasonable fees and out-of-pocket expenses of the Dealer’s counsel.
Section 4. Disclosure.
     4.1 The Private Placement Memorandum and its contents (other than the
Dealer Information) shall be the sole responsibility of the Issuer. The Private
Placement Memorandum shall contain a statement expressly offering an opportunity
for each prospective purchaser to ask questions of, and receive answers from,
the Issuer concerning the offering of Notes and to obtain relevant additional
information which the Issuer possesses or can acquire without unreasonable
effort or expense.

-7-



--------------------------------------------------------------------------------



 



     4.2 The Issuer agrees to promptly furnish the Dealer the Company
Information as it becomes available.
     4.3 (a) The Issuer further agrees to notify the Dealer promptly upon the
occurrence of any event relating to or affecting the Issuer that would cause the
Company Information then in existence to include an untrue statement of material
fact or to omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they are
made, not misleading.
          (b) In the event the Issuer gives the Dealer notice pursuant to
Section 4.3(a) and the Dealer notifies the Issuer that it then has Notes it is
holding in inventory, the Issuer agrees promptly to supplement or amend the
Private Placement Memorandum so that such Private Placement Memorandum, as
amended or supplemented, shall not contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and the Issuer shall make such supplement or amendment available to
the Dealer.
          (c) In the event that (i) the Issuer gives the Dealer notice pursuant
to Section 4.3(a), (ii) the Dealer does not notify the Issuer that it is then
holding Notes in inventory and (iii) the Issuer chooses not to promptly amend or
supplement the Private Placement Memorandum in the manner described in clause
(b) above, then all solicitations and sales of Notes shall be suspended until
such time as the Issuer has so amended or supplemented the Private Placement
Memorandum, and made such amendment or supplement available to the Dealer.
Section 5. Indemnification and Contribution.
     5.1 The Issuer will indemnify and hold harmless the Dealer, each
individual, corporation, partnership, trust, association or other entity
controlling the Dealer, any affiliate of the Dealer or any such controlling
entity and their respective directors, officers, employees, partners,
incorporators, shareholders, servants, trustees and agents (hereinafter the
“Indemnitees”) against any and all liabilities, penalties, suits, causes of
action, losses, damages, claims, costs and expenses (including, without
limitation, reasonable fees and disbursements of counsel) or judgments of
whatever kind or nature (each a “Claim”), imposed upon, incurred by or asserted
against the Indemnitees arising out of or based upon (i) any allegation that the
Private Placement Memorandum, the Company Information or any information
provided by the Issuer to the Dealer included (as of any relevant time of offer
and/or sale of the Notes by the Issuer) or includes an untrue statement of a
material fact or omitted (as of any relevant time of offer and/or sale of the
Notes by the Issuer) or omits to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading or (ii) arising out of or based upon the breach by the Issuer of
any agreement, covenant or representation made in or pursuant to this Agreement;
provided, however, that the foregoing indemnity in (i) above shall not extend to
any Claims to the extent they arise out of or are based upon Dealer Information,
and the foregoing indemnity in (ii) above shall not extend to any Claims to the
extent they arise out of or are based upon the gross negligence or willful
misconduct of the Dealer in the performance or failure to perform its
obligations hereunder as established by a final judgment of a court of competent
jurisdiction.

-8-



--------------------------------------------------------------------------------



 



     5.2 Provisions relating to claims made for indemnification under this
Section 5 are set forth on Exhibit B to this Agreement.
     5.3 In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in this Section 5 is
held to be unavailable or insufficient to hold harmless the Indemnitees,
although applicable in accordance with the terms of this Section 5, the Issuer
shall contribute to the aggregate costs incurred by the Dealer in connection
with any Claim in the proportion of the respective economic interests of the
Issuer and the Dealer; provided, however, that such contribution by the Issuer
shall be in an amount such that the aggregate costs incurred by the Dealer do
not exceed the aggregate of the commissions and fees earned by the Dealer
hereunder with respect to the issue or issues of Notes to which such Claim
relates. The respective economic interests shall be calculated by reference to
the aggregate proceeds to the Issuer of the Notes issued hereunder and the
aggregate commissions and fees earned by the Dealer hereunder.
Section 6. Definitions.
     6.1 “Claim” shall have the meaning set forth in Section 5.1.
     6.2 “Company Information” at any given time shall mean the Private
Placement Memorandum together with, to the extent applicable, (i) the Issuer’s
most recent report on Form 10-K filed with the SEC and each report on Form 10-Q
or 8-K filed by the Issuer with the SEC since the most recent Form 10-K,
(ii) the Issuer’s most recent annual audited financial statements and each
interim financial statement or report prepared subsequent thereto, if not
included in item (i) above, (iii) the Issuer’s and its affiliates’ other
publicly available recent reports, including, but not limited to, any publicly
available filings or reports provided to their respective shareholders, (iv) any
other information or disclosure prepared pursuant to Section 4.3 hereof and
(v) any information prepared or approved by the Issuer for dissemination to
investors or potential investors in the Notes.
     6.3 “Dealer Information” shall mean material concerning the Dealer and
provided by the Dealer in writing expressly for inclusion in the Private
Placement Memorandum.
     6.4 “DTC” shall mean The Depository Trust Company.
     6.5 “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.
     6.6 “Indemnitee” shall have the meaning set forth in Section 5.1.
     6.7 “Institutional Accredited Investor” shall mean an institutional
investor that is an accredited investor within the meaning of Rule 501 under the
Securities Act and that has such knowledge and experience in financial and
business matters that it is capable of evaluating and bearing the economic risk
of an investment in the Notes, including, but not limited to, a bank, as defined
in Section 3(a)(2) of the Securities Act, or a savings and loan association or
other

-9-



--------------------------------------------------------------------------------



 



institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in its individual or fiduciary capacity.
     6.8 “Issuing and Paying Agency Agreement” shall mean the issuing and paying
agency agreement described on the cover page of this Agreement, as such
agreement may be amended or supplemented from time to time.
     6.9 “Issuing and Paying Agent” shall mean the party designated as such on
the cover page of this Agreement, as issuing and paying agent under the Issuing
and Paying Agency Agreement, or any successor thereto in accordance with the
Issuing and Paying Agency Agreement.
     6.10 “Non-bank fiduciary or agent” shall mean a fiduciary or agent other
than (a) a bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a
savings and loan association, as defined in Section 3(a)(5)(A) of the Securities
Act.
     6.11 “Private Placement Memorandum” shall mean offering materials prepared
in accordance with Section 4 (including materials referred to therein or
incorporated by reference therein, if any) provided to purchasers and
prospective purchasers of the Notes, and shall include amendments and
supplements thereto which may be prepared from time to time in accordance with
this Agreement (other than any amendment or supplement that has been completely
superseded by a later amendment or supplement).
     6.12 “Qualified Institutional Buyer” shall have the meaning assigned to
that term in Rule 144A under the Securities Act.
     6.13 “Rule 144A” shall mean Rule 144A under the Securities Act.
     6.14 “SEC” shall mean the U.S. Securities and Exchange Commission.
     6.15 “Securities Act” shall mean the U.S. Securities Act of 1933, as
amended.
     6.16 “Sophisticated Individual Accredited Investor” shall mean an
individual who (a) is an accredited investor within the meaning of Regulation D
under the Securities Act and (b) based on his or her pre-existing relationship
with the Dealer, is reasonably believed by the Dealer to be a sophisticated
investor (i) possessing such knowledge and experience (or represented by a
fiduciary or agent possessing such knowledge and experience) in financial and
business matters that he or she is capable of evaluating and bearing the
economic risk of an investment in the Notes and (ii) having not less than
$5 million in investments (as defined, for purposes of this section, in Rule
2a51-1 under the Investment Company Act of 1940, as amended).
     Section 7. General.
     7.1 Unless otherwise expressly provided herein, all notices under this
Agreement to parties hereto shall be in writing and shall be effective when
received at the address of the respective party set forth in the Addendum to
this Agreement.

-10-



--------------------------------------------------------------------------------



 



     7.2 This Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without regard to its conflict of laws
provisions.
     7.3 The Issuer agrees that any suit, action or proceeding brought by the
Issuer against the Dealer in connection with or arising out of this Agreement or
the Notes or the offer and sale of the Notes shall be brought solely in the
United States federal courts located in the Borough of Manhattan or the courts
of the State of New York located in the Borough of Manhattan. EACH OF THE DEALER
AND THE ISSUER WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
     7.4 This Agreement may be terminated, at any time, by the Issuer, upon one
business day’s prior notice to such effect to the Dealer, or by the Dealer upon
one business day’s prior notice to such effect to the Issuer. Any such
termination, however, shall not affect the obligations of the Issuer under
Sections 3.6, 5 and 7.3 hereof or the respective representations, warranties,
agreements, covenants, rights or responsibilities of the parties made or arising
prior to the termination of this Agreement.
     7.5 This Agreement is not assignable by either party hereto without the
written consent of the other party; provided, however, that the Dealer may
assign its rights and obligations under this Agreement to any wholly-owned
subsidiary of the ultimate parent company of the Dealer.
     7.6 This Agreement may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
     7.7 This Agreement is for the exclusive benefit of the parties hereto, and
their respective permitted successors and assigns hereunder, and shall not be
deemed to give any legal or equitable right, remedy or claim to any other person
whatsoever.
     7.8 The Issuer acknowledges and agrees that the Dealer is acting solely in
the capacity of an arm’s length contractual counterparty to the Issuer with
respect to the offering of the Notes contemplated hereby (including in
connection with determining the price and terms of the offering) and not as a
financial advisor or a fiduciary to, or an agent of (except to the extent
explicitly set forth herein), the Issuer or any other person. The Dealer has not
assumed an advisory or fiduciary responsibility in favor of the Issuer with
respect to the offering contemplated hereby or the process leading thereto
(irrespective of whether the Dealer has advised or is currently advising the
Issuer on other matters) or any other obligation to the Issuer except the
obligations expressly set forth in this Agreement. Additionally, the Dealer is
not advising the Issuer or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Issuer shall consult
with its own advisors concerning such matters and shall be responsible for
making its own independent investigation and appraisal of the transactions
contemplated hereby, and the Dealer shall have no responsibility or liability to
the Issuer with respect thereto. Any review by the Dealer of the Issuer, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of the Dealer and shall not be on
behalf of the Issuer.

-11-



--------------------------------------------------------------------------------



 



     7.9 This Agreement constitutes the entire agreement between the parties
hereto and supersedes any prior understanding (whether written or oral) between
the Issuer and the Dealer with respect to the subject matter hereof.
[Signature Page to Follow]

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date and year first above written.

            COMMERCIAL METALS COMPANY, as Issuer
      By:   /s/ Louis A. Federle     Name:   Louis A. Federle     Title:  
Treasurer       BANC OF AMERICA SECURITIES LLC, as Dealer
      By:   /s/ Ralph Esposito     Name:   Ralph Esposito     Title:   Principal
   

-13-



--------------------------------------------------------------------------------



 



ADDENDUM
     The following additional clauses shall apply to the Agreement and be deemed
a part thereof.
1. The other dealer referred to in clause (b) of Section 1.2 of the Agreement is
Goldman, Sachs & Co.
2. The following Section 3.8 is hereby added to the Agreement:
3.8 Without limiting any obligation of the Issuer pursuant to this Agreement to
provide the Dealer with credit and financial information, the Issuer hereby
acknowledges and agrees that the Dealer may share the Company Information and
any other information or matters relating to the Issuer or the transactions
contemplated hereby with affiliates of the Dealer, including, but not limited
to, Bank of America, N.A., and that such affiliates may likewise share
information relating to the Issuer or such transactions with the Dealer.
3. The addresses of the respective parties for purposes of notices under
Section 7.1 are as follows:
For the Issuer:

         
 
  Address:   6565 N. MacArthur Blvd.
 
      Irving, Texas 75039
 
  Attention:   Louis A. Federle, Treasurer
 
  Telephone number:   (214) 689-4370 
 
  Fax number:   (214) 689-5890 

For the Dealer:

         
 
  Address:   One Bryant Park, 9th Floor
 
      New York, NY 10036
 
  Attention:   Short Term Fixed Income Origination
 
  Telephone number:   (646) 855-5018 
 
  Fax number:   (212) 230-8460 

-14-



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF LEGEND FOR
PRIVATE PLACEMENT MEMORANDUM AND NOTES
     THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE SECURITIES LAW, AND OFFERS AND
SALES THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH AN APPLICABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER WILL BE DEEMED TO REPRESENT
THAT (I) IT HAS BEEN AFFORDED AN OPPORTUNITY TO INVESTIGATE MATTERS RELATING TO
COMMERCIAL METALS COMPANY (THE “ISSUER”) AND THE NOTES, (II) IT IS NOT ACQUIRING
SUCH NOTE WITH A VIEW TO ANY DISTRIBUTION THEREOF AND (III) IT IS EITHER (A)
(1) AN INSTITUTIONAL INVESTOR OR HIGHLY SOPHISTICATED INDIVIDUAL INVESTOR THAT
IS AN ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501(a) UNDER THE ACT AND
WHICH, IN THE CASE OF AN INDIVIDUAL, (i) POSSESSES SUCH KNOWLEDGE AND EXPERIENCE
IN FINANCIAL AND BUSINESS MATTERS THAT HE OR SHE IS CAPABLE OF EVALUATING AND
BEARING THE ECONOMIC RISK OF AN INVESTMENT IN THE NOTES AND (ii) HAS NOT LESS
THAN $5 MILLION IN INVESTMENTS (AN “INSTITUTIONAL ACCREDITED INVESTOR” OR
“SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR”, RESPECTIVELY) AND (2) (i) IS
PURCHASING NOTES FOR ITS OWN ACCOUNT, (ii) IS A U.S. BANK (AS DEFINED IN SECTION
3(a)(2) OF THE ACT) OR A SAVINGS AND LOAN ASSOCIATION OR OTHER INSTITUTION (AS
DEFINED IN SECTION 3(a)(5)(a) OF THE ACT) ACTING IN ITS INDIVIDUAL OR FIDUCIARY
CAPACITY OR (iii) IS A FIDUCIARY OR AGENT (OTHER THAN A U.S. BANK OR SAVINGS AND
LOAN ASSOCIATION) PURCHASING NOTES FOR ONE OR MORE ACCOUNTS EACH OF WHICH IS
SUCH AN INSTITUTIONAL ACCREDITED INVESTOR OR SOPHISTICATED INDIVIDUAL ACCREDITED
INVESTOR (i) WHICH ITSELF POSSESSES SUCH KNOWLEDGE AND EXPERIENCE OR (ii) WITH
RESPECT TO WHICH SUCH PURCHASER HAS SOLE INVESTMENT DISCRETION; OR (B) A
QUALIFIED INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A UNDER THE
ACT WHICH IS ACQUIRING NOTES FOR ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS,
EACH OF WHICH IS A QIB AND WITH RESPECT TO EACH OF WHICH THE PURCHASER HAS SOLE
INVESTMENT DISCRETION; AND THE PURCHASER ACKNOWLEDGES THAT IT IS AWARE THAT THE
SELLER MAY RELY UPON THE EXEMPTION FROM THE REGISTRATION PROVISIONS OF SECTION 5
OF THE ACT PROVIDED BY RULE 144A.

-15-



--------------------------------------------------------------------------------



 



BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF ALSO SHALL ALSO BE DEEMED TO
AGREE THAT ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE ONLY (A) IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE ACT, EITHER (1) TO THE ISSUER OR
TO BANC OF AMERICA SECURITIES LLC OR ANOTHER PERSON DESIGNATED BY THE ISSUER AS
A PLACEMENT AGENT FOR THE NOTES (COLLECTIVELY, THE “PLACEMENT AGENTS”), NONE OF
WHICH SHALL HAVE ANY OBLIGATION TO ACQUIRE SUCH NOTE, (2) THROUGH A PLACEMENT
AGENT TO AN INSTITUTIONAL ACCREDITED INVESTOR, SOPHISTICATED INDIVIDUAL
ACCREDITED INVESTOR OR A QIB, OR (3) TO A QIB IN A TRANSACTION THAT MEETS THE
REQUIREMENTS OF RULE 144A AND (B) IN MINIMUM AMOUNTS OF $250,000.

-16-



--------------------------------------------------------------------------------



 



EXHIBIT B
FURTHER PROVISIONS RELATING
TO INDEMNIFICATION
     (a) The Issuer agrees to reimburse each Indemnitee for all expenses
(including reasonable fees and disbursements of internal and external counsel)
as they are incurred by it in connection with investigating or defending any
loss, claim, damage, liability or action in respect of which indemnification may
be sought under Section 5 of the Agreement (whether or not it is a party to any
such proceedings).
     (b) Promptly after receipt by an Indemnitee of notice of the existence of a
Claim, such Indemnitee will, if a claim in respect thereof is to be made against
the Issuer, notify the Issuer in writing of the existence thereof; provided that
(i) the omission so to notify the Issuer will not relieve the Issuer from any
liability which it may have hereunder unless and except to the extent it did not
otherwise learn of such Claim and such failure results in the forfeiture by the
Issuer of substantial rights and defenses, and (ii) the omission so to notify
the Issuer will not relieve it from liability which it may have to an Indemnitee
otherwise than on account of this indemnity agreement. In case any such Claim is
made against any Indemnitee and it notifies the Issuer of the existence thereof,
the Issuer will be entitled to participate therein, and to the extent that it
may elect by written notice delivered to the Indemnitee, to assume the defense
thereof, with counsel reasonably satisfactory to such Indemnitee; provided that
if the defendants in any such Claim include both the Indemnitee and the Issuer,
and the Indemnitee shall have concluded that there may be legal defenses
available to it which are different from or additional to those available to the
Issuer, the Issuer shall not have the right to direct the defense of such Claim
on behalf of such Indemnitee, and the Indemnitee shall have the right to select
separate counsel to assert such legal defenses on behalf of such Indemnitee.
Upon receipt of notice from the Issuer to such Indemnitee of the Issuer’s
election so to assume the defense of such Claim and approval by the Indemnitee
of counsel, the Issuer will not be liable to such Indemnitee for expenses
incurred thereafter by the Indemnitee in connection with the defense thereof
(other than reasonable costs of investigation) unless (i) the Indemnitee shall
have employed separate counsel in connection with the assertion of legal
defenses in accordance with the proviso to the next preceding sentence (it being
understood, however, that the Issuer shall not be liable for the expenses of
more than one separate counsel (in addition to any local counsel in the
jurisdiction in which any Claim is brought), approved by the Dealer,
representing the Indemnitee who is party to such Claim), (ii) the Issuer shall
not have employed counsel reasonably satisfactory to the Indemnitee to represent
the Indemnitee within a reasonable time after notice of existence of the Claim
or (iii) the Issuer has authorized in writing the employment of counsel for the
Indemnitee. The indemnity, reimbursement and contribution obligations of the
Issuer hereunder shall be in addition to any other liability the Issuer may
otherwise have to an Indemnitee and shall be binding upon and inure to the
benefit of any successors, assigns, heirs and personal representatives of the
Issuer and any Indemnitee. The Issuer agrees that without the Dealer’s prior
written consent, it will not settle, compromise or consent to the entry of any
judgment in any Claim in respect of which indemnification may be sought under
the indemnification provision of the Agreement (whether or not the Dealer or any
other Indemnitee is an actual or potential party to such Claim), unless such
settlement, compromise or consent (i) includes an unconditional release of each
Indemnitee from all liability arising out of such Claim, and (ii)

-17-



--------------------------------------------------------------------------------



 



does not include a statement as to, or an admission of, fault, culpability or
failure to act, by or on behalf of any Indemnitee.

-18-